Citation Nr: 0804800	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-37 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Manila, Republic of the Philippines, which 
denied entitlement to the benefit sought.


FINDING OF FACT

Asthma was not manifested during service, and is not shown to 
be causally or etiologically related to service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated April 2002, October 2006, and December 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have been kept apprised of the 
RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.
The veteran essentially contends that his bronchial asthma 
was incurred in, or aggravated by, his active military 
service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the veteran's service medical records does not 
indicate that the veteran was ever treated or diagnosed with 
asthma during active service from September 1960 to December 
1980.  Although the medical records do show extensive 
treatment for upper respiratory infections, nasal congestion, 
sneezing, itching, and other allergic symptoms, a diagnosis 
of asthma is not present.  A separation examination was 
conducted in October 1980 and no reference was made to 
asthma.

On the VA examination in August 1981, the veteran reported a 
history of pneumonia.  The lungs were clear.  The physical 
examination was negative.  

Post-service, the record contains a September 2003 letter 
from the veteran's private physician which states that the 
veteran has been a patient since May of 1996, and that the 
veteran has been suffering from allergic rhinitis and 
allergic asthma.  The veteran was treated at his local VA 
hospital in January of 2003 after an asthma attack, and a VA 
physician specifically noted bronchial asthma in May 2005.  

Currently, the record before the Board contains no evidence 
that the veteran's bronchial asthma was manifested during 
active service or for many years thereafter.  The earliest 
documented treatment for asthma was in May of 1996, 
approximately sixteen years after separation.  Also, it 
should be noted that the record does not contain any medical 
opinion which establishes a connection between the veteran's 
current diagnosis of asthma and the veteran's active service.  
Therefore, the Board finds that the preponderance of the 
evidence in this matter is against a finding of service 
connection for bronchial asthma.   

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorder has its origin during 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v Derwinski, 3 Vet. App. 223, 225 
(1992).  

The appellant was advised of the need to submit medical 
evidence demonstrating a nexus between his asthma and 
service, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the appellant was clearly advised of the need to submit 
medical evidence of a relationship between his asthma and an 
injury, disease or event in service.  While the appellant is 
clearly of the opinion that asthma is related to service, as 
a lay person, the appellant is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for asthma is not established.


ORDER

Service connection for bronchial asthma is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


